UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                            FILED
Cerron Hawkins,                               )
                                                                                      JUN 15 2010
                                                                                Clerk. U.S. District & Bankruptcy
                                              )                                Courts for the District of Columbia
                Plaintiff,                    )
                                              )
                v.                            )
                                              )
                                                      Civil Action No.
                                                                             10 0998
The Hon. Jose Lopez,                          )
                                              )
                Defendant.                    )


                                   MEMORANDUM OPINION

        This matter is before the Court on the plaintiff s pro se complaint and application to

proceed without prepayment of fees. The application will be granted, and the complaint will be

dismissed.

        The plaintiff, Cerron Hawkins, alleges that his "constitutional rights have been violated"

in connection with two cases pending in the Superior Court of the District of Columbia, over

which the defendant, Judge Jose Lopez, presided. Compl. at 1. Although the factual allegations

in the complaint leave much in question, it appears that in late March 20 lO, Hawkins was

ordered to vacate his property, and that Hawkins has both moved for reconsideration of, and

taken an appeal from, this decision. Id. at 2. It also appears that Hawkins has more recently been

cited for criminal contempt of court. Id. In this filing, Hawkins asks this court to intercede in the

proceedings in Superior Court, by staying the order, and to permanently bar Judge Lopez from

hearing any case involving Hawkins. Id. at 3. He also seeks "an amercement for the wrongful

eviction and emotional distress inflicted by the Honorable Jose Lopez's negligence." Id.

(spelling altered).

        Although this court may have jurisdiction over alleged violations of constitutional rights,

see 28 U.S.C. § 1331, the complaint does include any factual allegations that would support
such a claim. A complaint cannot survive on a conclusory claim unsupported by factual

allegations. Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994) (stating

that a court need not accept a plaintiff s legal conclusions or inferences drawn by the plaintiff if

those inferences are unsupported by facts alleged in the complaint); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (a complaint requires "more than labels and conclusions");

Ashcroft v. Iqbal, --- U.S. ----, 129 S.Ct. 1937, 1949 (2009) (a complaint fails "if it tenders naked

assertions devoid of further factual enhancements") (internal quotation marks and alterations

omitted).

        Furthermore, the relief Hawkins seeks is not available from this court. To the extent that

the complaint seeks damages ("amercement," see Compi. at 3), for Judge Lopez's alleged

negligence in adjudicating the cases involving Hawkins, the judge is immune from such a suit.

Mireles v. Waco, 502 U.S. 9 (1991). Moreover, this court does not supervise the Superior Court

and is without any authority to intercede, or to issue stay orders, in the Superior Court

proceedings or the appeal to the Court of Appeals for the District of Columbia. Accordingly, the

Court will dismiss the complaint for failure to state a claim upon which relief may be granted.

        A separate order accompanies this memorandum opinion.



                                                      ~/L.......--.
Date:   512%, flU                                     United States District Judge




                                                  2